Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 7/7/2022, Applicant Request for Continuation Examination on 10/7/2022. Amended Claim 1, 13, 26. Cancelled 12, 14-25.  Added 27-36.

Claims 1-11, 13 and 26-36 are pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1, 13, 26 are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. The recitation integrates the abstract idea into a practical application.  Further, Examiner find Applicant’s remarks on pg9-12 persuasive. The 35 USC 101 rejections are hereby withdrawn. 

Applicant's amendments to Claims 1, 13, 26 are not sufficient to overcome the prior art rejections set forth in the previous action. 










Response to Arguments –35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, and they are persuasive. Therefore, the 35 USC 101 rejections are withdrawn. 

Applicant's amendments to claims 1, 13, 26 are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. The recitation integrates the abstract idea into a practical application.  Further, Examiner find Applicant’s remarks on pg9-12 persuasive. 


Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...Ramsey and/or Hess do not disclose or suggest each of the milestones has a type and wherein all of the milestones in the module in the modules have a same type...” Examiner respectfully disagrees.

Under the broadest reasonable interpretation, Ramsey teaches:
wherein each of the milestones has a type and wherein all of the milestones in the module in the modules have a same type  (in at least [0031] detail project includes all of the tasks that must be performed in order to achieve the desired outcome, the resources allocated for each task, and the logical relationships between the tasks. While the various tasks in the detail project are generally distinguished using different names based on the hierarchical level of the task, as used herein, the term “task” refers to any activity or collection of activities in the detail project. In other words, a task may represent a project (i.e., a large task), a subproject, a detailed schedule, a single activity, or any other collection of activities. Each task may have a logical relationship with one or more other tasks. [0045]  WIT Groups may include, but are not limited to, projects sorted into groups or group types and options for grouping projects. Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, and information relating to correlating projects, such as start-to-finish, finish-to-start, start-to-start, and finish-to-finish data.  [0053] suitable features for establishing WIT Groups include, but are not limited to, funding source, location, and activity type. For example, when grouping on activity type, the activities may be grouped into tearing down a building or cleaning out the building. By grouping the activities, the WIT Source allows identification of which WIT Groups are utilizing the significant amounts of the available resources (e.g., money or workforce). Furthermore, the WIT Groups are generally customizable by the customer to create a plurality of different charts. In other embodiments, WIT Groups may be established for project titles, project groups, project group types, project relationships, milestones, and risk, among others.)


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 26-36 is/are rejected under 35 U.S.C. 103 as being unpatentable by US20140278819A1 to Ramsey et al., (hereinafter referred to as “Ramsey”) in view of US Patent Publication to US20100010856A1 to Chua et al., (hereinafter referred to as “Chua”) in view of US Patent Publication to US20200174459A1 to Sasaki et al., (hereinafter referred to as “Sasaki”)

As per Claim 1, Ramsey teaches: (Currently Amended) A schedule generation system comprising: a computer system comprising a storage repository in the computer system; a collection of modules in the storage repository; and a plurality of templates in the storage repository; and a scheduler in the computer system, wherein the scheduler is configured to:  ([0035][0042][0084]-[0095])
receive a selection of modules for a project selected from the collection of modules, wherein each module in the selection of modules includes a group of milestones; (in at least [0058] The milestone assignment operation 840 assigns milestones to their respective working level groups and to the appropriate temporal collection based on the due date. An offset date is also calculated in relation to the start or end date of the corresponding working level, depending on the milestone type to ensure that milestone due dates are accurately represented. [0073] A select WIT Groups operation 1120 allows the user to choose the groupings included in or used to organize the visualization.)
receive a set of backoffs, wherein each backoff in the set of backoffs is a pointer that points one module to a milestone in another module in the selection of modules;  (in at least [0066] FIG. 9B illustrates the aggregation of the activities from FIG. 9A into working level groups at the selected working level as the WIT Source is created. In this example, hierarchical level 2 has been selected as the working level for hierarchical groups 1.1 and 1.2 and hierarchical level 3 has been selected as the working level for hierarchical group 1.3. The transform module 322 aggregates the imported project management information from the hierarchical levels below the working level for each working level group. In this example, the activities at hierarchical level 3 are aggregated into working level groups G1.1 and G1.2 and the activities at hierarchical level 4 are aggregated into working level groups G1.3.1 to G1.3.3. The dynamic relationships between activities belonging to different working level groups are represented by stars A-E and are equivalent to the relationships between activities belonging to different hierarchical groups shown in FIG. 9A. [0067] FIG. 9C illustrates the relationship assignments made as the WIT Source is created. The dashed boxes represent the activities that are aggregated into a working level group and ignored during recalculation. The dashed arrows represent internal relationships of the working groups that are ignored during recalculation. Virtual relationships between working level groups created in the WIT Source are represented by arrows A-E and correspond to the dynamic relationships represented by stars A-E in FIG. 9B. Although the dynamic relationships are not represented in FIG. 9C, none of the information about the dynamic relationships is lost. The virtual relationships include the working time units or temporal offsets required to maintain the relative schedules between the working level groups as originally specified by the corresponding relationship between the linked activities. The WIT Source of FIG. 9C has five groups and five relationships that must be evaluated and/or recalculated when constraints change compared to 17 activities and 15 relationships in the external project management information of FIG. 9A.)
form a template selected from the plurality of templates, the template comprising the selection of modules, wherein each of the selection of modules further comprises (in at least [0042] FIG. 4 is a data flow diagram of one embodiment of the WIT System showing the relationships between external project management information, WIT Source, and user-defined scenarios. Data flow begins with importing the detail resource and schedule data from the external project management tool into the WIT database. In various embodiments, the external project management information is stored in an electronic format directly or indirectly accessible by the WIT application. For example, the external project management information may be stored in an application specific database or file or a general application or system file (e.g., a spreadsheet or comma separated value document) that may be loaded or queried by the WIT application. In other embodiments, some or all of the external project management information may be stored in a non-electronic format (e.g., printed reports or handwritten information) that cannot be directly accessed by the WIT application and require user involvement to input the external project management information. As used herein, importing broadly encompasses, without limitation, loading, importing, access via an interface such as an application program interface (API), manual entry, optical recognition of scanned reports or other images (and any associated training), and other techniques for entering or transferring data to the WIT System. [0045] The WIT Source allows configuration control between a WIT Source and the imported project management information, as well as between a WIT Source and a user-defined scenario. The WIT Source may include, but is not limited to, a source name, contact information, titles, timeline data, WIT Groups, relationships, escalation rates, milestones, and resource distributions. Timeline data may include, but is not limited to, timeline values such as dollars spread, resources, resources types, start dates, funding, risk, waste, and labor. WIT Groups may include, but are not limited to, projects sorted into groups or group types and options for grouping projects. Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, and information relating to correlating projects, such as start-to-finish, finish-to-start, start-to-start, and finish-to-finish data. Escalation rates may include, but are not limited to, a table of rates to be applied to each timeline unit, for example fiscal year or quarter. Milestones may include, but are not limited to, milestones to be used as an alert if the moving of a project causes the milestone to be missed. Resource distributions may include, but are not limited to, information related to how resources are distributed, for example, whether even, escalated, even until a certain date, or other user definable method [0069] a scenario definition operation 1020, the system accepts inputs from the user to define a scenario. In one embodiment, the user 216 configures constraints on limited resources such as funding limits, available man hours, or other resource constraints. For example, one option allows the user 216 to evenly distribute the constraint across all the years of the project. A second option might allow the user 216 to evenly distribute the constraint until a specified date, such as a milestone date. In another embodiment, the user 216 may establish escalation rates for the time-phased distribution of resources. In yet another embodiment, the user 216 may set resource balance sensitivities for use during visualization of the scenario)
at least one of the set of back-offs; and (in at least [0066] FIG. 9B illustrates the aggregation of the activities from FIG. 9A into working level groups at the selected working level as the WIT Source is created. In this example, hierarchical level 2 has been selected as the working level for hierarchical groups 1.1 and 1.2 and hierarchical level 3 has been selected as the working level for hierarchical group 1.3. The transform module 322 aggregates the imported project management information from the hierarchical levels below the working level for each working level group. In this example, the activities at hierarchical level 3 are aggregated into working level groups G1.1 and G1.2 and the activities at hierarchical level 4 are aggregated into working level groups G1.3.1 to G1.3.3. The dynamic relationships between activities belonging to different working level groups are represented by stars A-E and are equivalent to the relationships between activities belonging to different hierarchical groups shown in FIG. 9A. [0067] FIG. 9C illustrates the relationship assignments made as the WIT Source is created. The dashed boxes represent the activities that are aggregated into a working level group and ignored during recalculation. The dashed arrows represent internal relationships of the working groups that are ignored during recalculation. Virtual relationships between working level groups created in the WIT Source are represented by arrows A-E and correspond to the dynamic relationships represented by stars A-E in FIG. 9B. Although the dynamic relationships are not represented in FIG. 9C, none of the information about the dynamic relationships is lost. The virtual relationships include the working time units or temporal offsets required to maintain the relative schedules between the working level groups as originally specified by the corresponding relationship between the linked activities. The WIT Source of FIG. 9C has five groups and five relationships that must be evaluated and/or recalculated when constraints change compared to 17 activities and 15 relationships in the external project management information of FIG. 9A)
at least one ... to add additional offset dates to the group of milestones; (in at least [0058] The milestone assignment operation 840 assigns milestones to their respective working level groups and to the appropriate temporal collection based on the due date. An offset date is also calculated in relation to the start or end date of the corresponding working level, depending on the milestone type to ensure that milestone due dates are accurately represented. [0064] processing of operations 820 through 890 is performed by the transform module 322 at the lowest selected working level. Start/end delta values for each task are maintained at each working level. Working level relationships are maintained at each working level. When the start and/or end date of a task is modified, all working level relationships are checked for violations. If the move does not violate any working level relationships, it is successful and each lower hierarchical level is modified by the date offset. The start and/or end dates of higher working levels are revised as necessary if the resulting dates extend beyond their start and/or end dates. [0074] the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information. )
receive a reference date for a schedule; (in at least [0074] FIG. 12 is a high level flowchart of the sub-operations of one embodiment of the export operation performed by the export module 328. The export operation allows the changes created using the manipulate module 324 and stored in the scenarios data store 224 to be reincorporated into the external project management information utilized by the external project management tool 210. The export operation begins with a target select operation 1210 allowing the user to select the external project management data to update via the user interface 302. In various embodiments, the target select operation 1210 operates on the active scenario. In other embodiments, the target select operation 1210 allows the user to select the scenario to export via the user interface 302. Next, a difference calculation operation 1220 evaluates the differences between the selected scenario and the imported project management information. An update operation 1230 uses the differences to modify the corresponding values of the detail project in the external project management information utilized by the external project management tool 210. For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information. In various embodiments, the update operation 1230 modifies the external project management information by directly modifying the external project management information in the external project management tool via an API. In other embodiments, the update operation 1230 clones the original external project management information, modifies the cloned information, and replaces the original external project management information with the cloned information.)
create the schedule from the template based on the selection of modules, the set of backoffs, the at least one ... of each of the selection of modules, and the reference date; and (in at least [0074] FIG. 12 is a high level flowchart of the sub-operations of one embodiment of the export operation performed by the export module 328. The export operation allows the changes created using the manipulate module 324 and stored in the scenarios data store 224 to be reincorporated into the external project management information utilized by the external project management tool 210. The export operation begins with a target select operation 1210 allowing the user to select the external project management data to update via the user interface 302. In various embodiments, the target select operation 1210 operates on the active scenario. In other embodiments, the target select operation 1210 allows the user to select the scenario to export via the user interface 302. Next, a difference calculation operation 1220 evaluates the differences between the selected scenario and the imported project management information. An update operation 1230 uses the differences to modify the corresponding values of the detail project in the external project management information utilized by the external project management tool 210. For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information. In various embodiments, the update operation 1230 modifies the external project management information by directly modifying the external project management information in the external project management tool via an API. In other embodiments, the update operation 1230 clones the original external project management information, modifies the cloned information, and replaces the original external project management information with the cloned information.)
... according to the schedule created by the scheduler of the computer system, by controlling manufacturing equipment using the computer system, (in at least [0080] The user may compare the outcomes of different scenarios using the WIT System to quickly assess the relative advantages and disadvantages of the scenarios. For example, the user may end up with multiple viable scenarios that bring the project back within budget. Using the WIT System to compare the scenarios allows the user to find the scenario that has the shortest timeline, uses the least resources, provides the optimal resource allocation, or meets some other desirable criteria.)
wherein each of the milestones has a type and wherein all of the milestones in the module in the modules have a same type  (in at least [0031] detail project includes all of the tasks that must be performed in order to achieve the desired outcome, the resources allocated for each task, and the logical relationships between the tasks. While the various tasks in the detail project are generally distinguished using different names based on the hierarchical level of the task, as used herein, the term “task” refers to any activity or collection of activities in the detail project. In other words, a task may represent a project (i.e., a large task), a subproject, a detailed schedule, a single activity, or any other collection of activities. Each task may have a logical relationship with one or more other tasks. [0045]  WIT Groups may include, but are not limited to, projects sorted into groups or group types and options for grouping projects. Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, and information relating to correlating projects, such as start-to-finish, finish-to-start, start-to-start, and finish-to-finish data.  [0053] suitable features for establishing WIT Groups include, but are not limited to, funding source, location, and activity type. For example, when grouping on activity type, the activities may be grouped into tearing down a building or cleaning out the building. By grouping the activities, the WIT Source allows identification of which WIT Groups are utilizing the significant amounts of the available resources (e.g., money or workforce). Furthermore, the WIT Groups are generally customizable by the customer to create a plurality of different charts. In other embodiments, WIT Groups may be established for project titles, project groups, project group types, project relationships, milestones, and risk, among others.)


Although implied, Ramsey does not expressly disclose the following limitations, which however, are taught by Chua,
at least one buffer to add additional offset dates to the group of milestones; (in at least [0060] a look-ahead plan is implemented as a number of task buffers arranged along a time axis of the look-ahead plan. Task buffer management is employed such that the position of any task is now determined not only by the precedence relationship in the project network, but also by the RI constraint status based on some task buffer policy. Each task buffer subjects the tasks to some policy to filter out unqualified tasks whose constraints status do not satisfy the rules. The tasks are prevented from advancing to subsequent buffers unless the constraint policy is satisfied. This consequently triggers the warning of delays electronically in the schedule. In order to pull the schedule to its original plan, management directives are enforced: either the RI constraints will be expedited or the schedule will be updated to reflect the current reality so that downstream workflow will not suffer from further disturbance. [0061] FIG. 7 shows a diagram of an example Graphical User Interface of the IPS in an example embodiment. FIG. 7 illustrates the workings of task buffers of the example embodiment. Task buffers are like time zones where different actions should be taken to move the plan ahead. Task buffers also control the movement of the tasks depending on the status of the constraints.)
create the schedule from the template based on the selection of modules, the set of backoffs, the at least one buffer of each of the selection of modules, and the reference date; (in at least [0060]  a look-ahead plan is implemented as a number of task buffers arranged along a time axis of the look-ahead plan. Task buffer management is employed such that the position of any task is now determined not only by the precedence relationship in the project network, but also by the RI constraint status based on some task buffer policy. Each task buffer subjects the tasks to some policy to filter out unqualified tasks whose constraints status do not satisfy the rules. The tasks are prevented from advancing to subsequent buffers unless the constraint policy is satisfied. This consequently triggers the warning of delays electronically in the schedule. In order to pull the schedule to its original plan, management directives are enforced: either the RI constraints will be expedited or the schedule will be updated to reflect the current reality so that downstream workflow will not suffer from further disturbance. [0065] task schedules represented on the GUI of the example embodiment, namely an advisory schedule as represented by the advisory path task bars 724, a planned schedule as represented by the sequence of tasks 734, 732 in the look-ahead plan 704, and an assignment schedule as represented by the sequence of tasks 726, 736 displayed on the assignment plan 702.)
manufacture a product according to the schedule created by the scheduler of the computer system, ... (in at least [0106]  Delivery of plans 108 is a non-conversion activity that provides information for the Processing 102. Other non-conversion activities in the conversion model 100 are Reworking 110, Inspection 112 and Discarding 114. Other non-conversion processes can include safety, quality, contract etc. [0109] a construction process 200 in a project may interact with two external and traditionally hidden processes, e.g. design 202 and material supply 204, through the interface of flow constraint availabilities in terms of estimated available time (EAT). Constraints C1 206 and C2 208, for example, represent two RI prerequisites, workshop drawings and prefabricated beams, whose EAT are acquired from the corresponding design and supply processes, respectively.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ramsey by, … maintaining a first database containing project scheduling data associated with at least a current period and a next period of an assignment plan; maintaining a second database containing data associated with a look ahead plan, the look ahead plan covering at least an overlap portion of the next period of the assignment plan such that the look ahead plan overlaps the assignment plan; transferring data associated with one or more shielded tasks having a starting time within the overlap portion of the next period from the second database into the first database as a modification of the project scheduling data associated with the next period of the assignment plan; and executing the project according to the next period of the assignment plan based on the modified project scheduling data associated with the next period in the first database...look-ahead plan is implemented as a number of task buffers arranged along a time axis of the look-ahead plan. Task buffer management is employed such that the position of any task is now determined not only by the precedence relationship in the project network, but also by the RI constraint status based on some task buffer policy. Each task buffer subjects the tasks to some policy to filter out unqualified tasks whose constraints status do not satisfy the rules. The tasks are prevented from advancing to subsequent buffers unless the constraint policy is satisfied. This consequently triggers the warning of delays electronically in the schedule. In order to pull the schedule to its original plan, management directives are enforced: either the RI constraints will be expedited or the schedule will be updated to reflect the current reality so that downstream workflow will not suffer from further disturbance....FIG. 7 shows a diagram of an example Graphical User Interface of the IPS in an example embodiment. FIG. 7 illustrates the workings of task buffers of the example embodiment. Task buffers are like time zones where different actions should be taken to move the plan ahead. Task buffers also control the movement of the tasks depending on the status of the constraints...Delivery of plans 108 is a non-conversion activity that provides information for the Processing 102. Other non-conversion activities in the conversion model 100 are Reworking 110, Inspection 112 and Discarding 114. Other non-conversion processes can include safety, quality, contract etc...a construction process 200 in a project may interact with two external and traditionally hidden processes, e.g. design 202 and material supply 204, through the interface of flow constraint availabilities in terms of estimated available time (EAT). Constraints C1 206 and C2 208, for example, represent two RI prerequisites, workshop drawings and prefabricated beams, whose EAT are acquired from the corresponding design and supply processes, respectively..., as taught by Chua, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Ramsey with the motivation of, …activities need to be broken down into manageable-sized tasks and the impact of non-precedence constraints should be accounted for in order to make realistic schedules....improve project performance, in terms of quality of work plan, timeliness of delivery, and transparency of production monitoring and control, In particular, the focus of management extends from the traditionally improving task productivity to a more comprehensive transformation-flow-value view that reforms project management in a holistic way..... Eliminating these constraints or reducing their variability can significantly improve the overall system performance...improved visualisation and comprehension of the project flow and can aid in ensuring that constraints are resolved and resources are available for each task requiring certain resources before commencement.... to improve plan reliability through such actions..., as recited in Chua.

Although implied, Ramsey in view of Chua does not expressly disclose the following limitations, which however, are taught by Sasaki,
manufacture a product according to the schedule created by the scheduler of the computer system, by controlling manufacturing equipment using the computer system (in at least [0034] The facility control unit 23 outputs control signals to the respective facilities via the communication interface 12 in such a way that, when the production facilities are actually operated, respective pieces of equipment included in the production facilities operate in accordance with a planned production schedule. For example, the facility control unit 23 outputs, with respect to each process step in the production process, a command instructing transport of a workpiece body etc., from a zone where the work of the previous process step is performed to a zone where the work of the process step is performed to a control apparatus of a resource, such as an AGV, allocated to the setup step of the process step, at the time of start of the setup step of the process step. In addition, when the facility control unit 23 receives notification that the transport is completed from the control apparatus of the resource, the facility control unit 23 outputs a command instructing return to the zone where the work of the previous process step is performed to the control apparatus of the resource. Further, the facility control unit 23 outputs, with respect to each process step in the production process, a command instructing the main work to be performed to a control apparatus of a robot or a machine tool that is used in the main work of the process step, at the time of start of the main work of the process step.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ramsey in view of Chua by, …The facility control unit 23 outputs control signals to the respective facilities via the communication interface 12 in such a way that, when the production facilities are actually operated, respective pieces of equipment included in the production facilities operate in accordance with a planned production schedule. For example, the facility control unit 23 outputs, with respect to each process step in the production process, a command instructing transport of a workpiece body etc., from a zone where the work of the previous process step is performed to a zone where the work of the process step is performed to a control apparatus of a resource, such as an AGV, allocated to the setup step of the process step, at the time of start of the setup step of the process step. In addition, when the facility control unit 23 receives notification that the transport is completed from the control apparatus of the resource, the facility control unit 23 outputs a command instructing return to the zone where the work of the previous process step is performed to the control apparatus of the resource. Further, the facility control unit 23 outputs, with respect to each process step in the production process, a command instructing the main work to be performed to a control apparatus of a robot or a machine tool that is used in the main work of the process step, at the time of start of the main work of the process step...., as taught by Sasaki, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Ramsey in view of Chua with the motivation of, …resources that are allocated to the setup steps of respective ones of the plurality of process steps in such a way that a total of required times required for the setup steps of respective ones of the plurality of process steps is minimized....can accurately estimate required times for the setup steps of the respective process steps even when positions of resources...to operate production facilities efficiently...to perform work of the respective process steps efficiently, it is necessary to also take into consideration sufficiently a step of performing setup (hereinafter, referred to as a setup step) for performing work of the process step...to enable work of the respective process steps included in a production process to be performed efficiently, the production planning apparatus according to the present embodiment optimizes, with respect to each process step, a required time for the setup step of the process step..calculating recommended values of set values of master data that simultaneously optimize the plurality of production KPIs...achieves optimization of a production schedule...., as recited in Sasaki.


As per Claim 2, Ramsey teaches: (Original) The schedule generation system of claim 1, wherein the schedule is a working schedule and wherein the scheduler is configured to: 
facilitate a display of the working schedule on a graphical user interface in a display system; (in at least [0007] the WIT Source may be used to generate and evaluate various “what if” scenarios allowing the user to visualize the cost and schedule impacts at a higher level (e.g., enterprise management) without requiring evaluation and/or recalculation of all of the detailed project data needed for day-to-day project management found in the external project management information created by or used by the external project management tool. Each scenario represents a set of changes made to the baseline WIT Source. [0071] A scenario visualization operation 1040 displays visualizations of the scenario outcome via the user interface 302. In one embodiment, the scenario visualization operation 1040 renders a timeline, relationships, and missed milestones. [0078] The visualizations also provide indications of the effect of the schedule change on work force, milestones, and other resources. Thus, the WIT System scenarios enhance the decision making process based on the information in the visualizations and reports for the proposed changes to the portfolio. For example, by changing the schedule for removal of a building the workforce resource may decrease indicating a need for a layoff of excess workers. In another example, the schedule change may indicate that certain milestones will not be reached in the desired timeframe.)
receive a set of changes to the working schedule displayed on the graphical user interface in the display system; (in at least [0044] Each scenario represents a set of changes made to the baseline WIT Source. Once transformed, the WIT Source is stored for reference and modification. Similarly, scenarios may be saved for review, comparison, and/or use in creating additional scenarios. Each scenario created via the manipulate module 324 is traceable back to the original WIT Source on which the scenario is based. [0072] A revise operation 1050 makes revisions to the transformed project management information. In one embodiment, the revise operation 1050 involves altering the start dates of projects. In another embodiment, multiple scenarios for a given WIT Source with varying manipulations may be created by the user 216 and compared for identifying optimal schedules and resource allocation. Any scenario may optionally be saved by the user 216 for later retrieval.)
update the working schedule based on the set of changes to generate an updated working schedule; and (in at least [0046]  a manipulate operation 530 for manipulating the transformed project management information into alternate constraint and timeline scenarios, a visualization operation 540 for visualizing scenarios and reporting differences between scenarios, and an export operation 550 for updating the original external project management information to match a selected scenario. [0055] The working level is a selected hierarchical level of the imported project management information that can be manipulated while maintaining the underlying logic relationships of the detail project management information. The working level may be applied uniformly to the imported project management information.  [0072] A revise operation 1050 makes revisions to the transformed project management information. In one embodiment, the revise operation 1050 involves altering the start dates of projects. In another embodiment, multiple scenarios for a given WIT Source with varying manipulations may be created by the user 216 and compared for identifying optimal schedules and resource allocation. Any scenario may optionally be saved by the user 216 for later retrieval.)
facilitate a display of the updated working schedule. (in at least [0071] A scenario visualization operation 1040 displays visualizations of the scenario outcome via the user interface 302. In one embodiment, the scenario visualization operation 1040 renders a timeline, relationships, and missed milestones. In another embodiment, the scenario visualization operation 1040 displays an indicator at the top of each column on the user interface based on the outcome of the scenario....The user interface 302 may also provide the user 216 with resulting textual and graphical output and provide visual alerts or indications, which may indicate, for example, that a timeline adjustment affects a project milestone. The user interface 302 may also be configured to display resource totals, including displaying the resource totals by specified groups. FIG. 13 illustrates one embodiment of a screenshot of the user interface displaying manipulated project management information.)

As per Claim 3, Ramsey teaches: (Original) The schedule generation system of claim 2, 
wherein the set of changes is selected from at least one of adding a new module, removing a module, removing a milestone, changing a milestone order, changing a time period for the milestone, changing a selected backoff, changing a buffer, or changing a reference date.  (in at least [0072] A revise operation 1050 makes revisions to the transformed project management information. In one embodiment, the revise operation 1050 involves altering the start dates of projects. In another embodiment, multiple scenarios for a given WIT Source with varying manipulations may be created by the user 216 and compared for identifying optimal schedules and resource allocation. Any scenario may optionally be saved by the user 216 for later retrieval.)

As per Claim 4, Ramsey teaches: (Original) The schedule generation system of claim 2, wherein the scheduler is configured to: 
publish the updated working schedule as a published schedule when a user input is received indicating changes to the working schedule is complete, wherein the published schedule is used to perform the project. (in at least [0074] FIG. 12 is a high level flowchart of the sub-operations of one embodiment of the export operation performed by the export module 328. The export operation allows the changes created using the manipulate module 324 and stored in the scenarios data store 224 to be reincorporated into the external project management information utilized by the external project management tool 210. The export operation begins with a target select operation 1210 allowing the user to select the external project management data to update via the user interface 302. In various embodiments, the target select operation 1210 operates on the active scenario. In other embodiments, the target select operation 1210 allows the user to select the scenario to export via the user interface 302. Next, a difference calculation operation 1220 evaluates the differences between the selected scenario and the imported project management information. An update operation 1230 uses the differences to modify the corresponding values of the detail project in the external project management information utilized by the external project management tool 210. For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information. In various embodiments, the update operation 1230 modifies the external project management information by directly modifying the external project management information in the external project management tool via an API. In other embodiments, the update operation 1230 clones the original external project management information, modifies the cloned information, and replaces the original external project management information with the cloned information.)

As per Claim 5, Ramsey teaches: (Original) The schedule generation system of claim 1, wherein in creating the schedule from the modules based on the selection of modules, the set of backoffs, and the reference date for the schedule, the scheduler is configured to: 
order milestones from the groups of milestones in the modules based on the set of backoffs; and (in at least [0045] WIT Groups may include, but are not limited to, projects sorted into groups or group types and options for grouping projects. Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, and information relating to correlating projects, such as start-to-finish, finish-to-start, start-to-start, and finish-to-finish data. [0062] The virtual relationships between working level groups take the place of the activity level dynamic relationships from the external project management information when manipulating the WIT Source. If a scenario moves the initial working level group, the succeeding working level group will be moved as the outcome of the scenario is calculated if its start date occurs within two years of the new finish date of initial working level group under the scenario. The user interface 302 may indicate if/when a milestone is exceeded as the working level groups are moved in time. Examples of virtual relationships include, but are not limited to, finish-to-start, start-to-start, start-to-finish, finish-to-finish, and locked relationships. [0064] the processing of operations 820 through 890 is performed by the transform module 322 at the lowest selected working level. Start/end delta values for each task are maintained at each working level. Working level relationships are maintained at each working level. When the start and/or end date of a task is modified, all working level relationships are checked for violations. If the move does not violate any working level relationships, it is successful and each lower hierarchical level is modified by the date offset. The start and/or end dates of higher working levels are revised as necessary if the resulting dates extend beyond their start and/or end dates.)
determine dates for the milestones based on the reference date and time periods defined for the milestones in the modules.  (in at least [0062] The virtual relationships between working level groups take the place of the activity level dynamic relationships from the external project management information when manipulating the WIT Source. If a scenario moves the initial working level group, the succeeding working level group will be moved as the outcome of the scenario is calculated if its start date occurs within two years of the new finish date of initial working level group under the scenario. The user interface 302 may indicate if/when a milestone is exceeded as the working level groups are moved in time. Examples of virtual relationships include, but are not limited to, finish-to-start, start-to-start, start-to-finish, finish-to-finish, and locked relationships..)

As per Claim 6, Ramsey teaches: (Original) The schedule generation system of claim 1, wherein in creating the schedule from the modules based on the selection of modules, the set of backoffs, and the reference date for the schedule, the scheduler is configured to: 
create the schedule from the modules based on the selection of modules, the set of backoffs, and a set of external events, and the reference date for the schedule.  (in at least [0047] FIG. 6 is a high level flowchart of the sub-operations of one embodiment of the import operation. The import operation 510 begins with a source selection operation 610 that provides a user interface 302 allowing the user 216 to provide detailed project management information to the system. In various embodiments, the detailed project management information is obtained from an external project management tool 210. The external project management tool 210 may be a single system or multiple systems. The user 216 may select some (e.g., a subset) or all external project management information. [0073] FIG. 11 is a high level flowchart of the sub-operations of one embodiment of the report operation 540 performed by the report module 326. The report option includes a select scenarios operation 1110 allowing the user to choose the scenario that serves as the basis for the visualization. A select WIT Groups operation 1120 allows the user to choose the groupings included in or used to organize the visualization. A select resources operation 1130 allows the user to choose the resources included in the visualization. A select report type operation 1140 allows the user to choose the type of report produced by the report module. Examples of report types generated by the WIT System include, but are not limited to, tables, charts, and graphs. Finally, a generate report operation 1150 visualizes the report to a selected output device for consumption by the user. [0074] FIG. 12 is a high level flowchart of the sub-operations of one embodiment of the export operation performed by the export module 328. The export operation allows the changes created using the manipulate module 324 and stored in the scenarios data store 224 to be reincorporated into the external project management information utilized by the external project management tool 210. The export operation begins with a target select operation 1210 allowing the user to select the external project management data to update via the user interface 302. In various embodiments, the target select operation 1210 operates on the active scenario. In other embodiments, the target select operation 1210 allows the user to select the scenario to export via the user interface 302. Next, a difference calculation operation 1220 evaluates the differences between the selected scenario and the imported project management information. An update operation 1230 uses the differences to modify the corresponding values of the detail project in the external project management information utilized by the external project management tool 210. For example, in one embodiment, the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information. In various embodiments, the update operation 1230 modifies the external project management information by directly modifying the external project management information in the external project management tool via an API. In other embodiments, the update operation 1230 clones the original external project management information, modifies the cloned information, and replaces the original external project management information with the cloned information.)

As per Claim 7, Ramsey teaches: (Original) The schedule generation system of claim 1, wherein the scheduler is configured to: 
receive a buffer that indicates a period of time by which the group of milestones in the module is shifted. (in at least [0064] Start/end delta values for each task are maintained at each working level. Working level relationships are maintained at each working level. When the start and/or end date of a task is modified, all working level relationships are checked for violations. If the move does not violate any working level relationships, it is successful and each lower hierarchical level is modified by the date offset. The start and/or end dates of higher working levels are revised as necessary if the resulting dates extend beyond their start and/or end dates. [0074] the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information)

As per Claim 8, Ramsey teaches: (Original) The schedule generation system of claim 7, wherein in creating the schedule from the modules based on the selection of modules, the set of backoffs, and the reference date for the schedule, the scheduler is configured to: 
determine dates for the milestones based on the reference date and time periods defined for the milestones in the modules and a set of buffers for the modules to form the schedule for the project.  (in at least [0046] a manipulate operation 530 for manipulating the transformed project management information into alternate constraint and timeline scenarios, a visualization operation 540 for visualizing scenarios and reporting differences between scenarios, and an export operation 550 for updating the original external project management information to match a selected scenario. [0074] the difference calculation operation 1220 calculates offsets between the scenario schedule start dates and the original start date captured in the project data store 222, and the update operation 1230 uses the offsets to update the schedule dates in the external project management information.)

As per Claim 9, Ramsey teaches:  (Original) The schedule generation system of claim 1, wherein the module in the modules comprises: 
an order for the group of milestones; and a group of time periods for the milestones.  (in at least [0065] FIG. 9A illustrates a conceptual example of a detail project showing the hierarchical groups (i.e., tasks) broken down to the activity level and relationships between the activities. In the illustrated embodiment, hierarchical groups 1.1 and 1.2 exist at hierarchical level 2 and are not further subdivided; therefore, the activities (e.g., A1.1.1 through A1.1.4 for hierarchical group 1.1 and A1.2.1 through 1.2.5 for hierarchical group 1.2) associated with these working level groups are at hierarchical level 3. Hierarchical group 1.3 is subdivided into subgroups 1.3.1 through 1.3.3, which exist at hierarchical level 3 and are not subdivided; therefore, the activities associated with hierarchical group 1.3 exist at hierarchical level 4. The internal relationships between the activities in each hierarchical group are represented by the connecting arrows. The dynamic relationships between activities belonging to different hierarchical groups are represented by stars A-E. [0066] FIG. 9B illustrates the aggregation of the activities from FIG. 9A into working level groups at the selected working level as the WIT Source is created. In this example, hierarchical level 2 has been selected as the working level for hierarchical groups 1.1 and 1.2 and hierarchical level 3 has been selected as the working level for hierarchical group 1.3. The transform module 322 aggregates the imported project management information from the hierarchical levels below the working level for each working level group. In this example, the activities at hierarchical level 3 are aggregated into working level groups G1.1 and G1.2 and the activities at hierarchical level 4 are aggregated into working level groups G1.3.1 to G1.3.3. The dynamic relationships between activities belonging to different working level groups are represented by stars A-E and are equivalent to the relationships between activities belonging to different hierarchical groups shown in FIG. 9A.)

As per Claim 10, Ramsey teaches:  (Original) The schedule generation system of claim 9, 
wherein the group of time periods are one of offsets to dates for the group of milestones or durations of time for the group of milestones.  (in at least [0045] WIT Groups may include, but are not limited to, projects sorted into groups or group types and options for grouping projects. Relationships may include, but are not limited to, how tasks or projects interact with each other, relationship offset data that provides a timeline unit for correlation, and information relating to correlating projects, such as start-to-finish, finish-to-start, start-to-start, and finish-to-finish data.)

As per Claim 11, Ramsey teaches:  (Original) The schedule generation system of claim 1, 
wherein the module in the modules also include tasks for the group of milestones. (in at least [0053] a WIT grouping operation 730 establishes the user-specified WIT Groups to allow for reporting scenarios. Establishing WIT Groups allows the imported project management information to be organized through filtering, sorting, charting, etc. In various embodiments, the activities are organized into WIT Groups based on one or more selected features. Examples of suitable features for establishing WIT Groups include, but are not limited to, funding source, location, and activity type. For example, when grouping on activity type, the activities may be grouped into tearing down a building or cleaning out the building. By grouping the activities, the WIT Source allows identification of which WIT Groups are utilizing the significant amounts of the available resources (e.g., money or workforce). Furthermore, the WIT Groups are generally customizable by the customer to create a plurality of different charts. In other embodiments, WIT Groups may be established for project titles, project groups, project group types, project relationships, milestones, and risk, among others. [0055]  During the aggregation operation 710, tasks from the detail project are grouped into collections. In one embodiment, the individual tasks from the detail project are aggregated into timeline columns or other temporal collections)


As per Claim 13, Ramsey teaches:  (Original) The schedule generation system of claim 12, 
wherein the type is one of fabrication, assembly, inspection, testing, finish, and shipping. (in at least [0053]  the activities are organized into WIT Groups based on one or more selected features. Examples of suitable features for establishing WIT Groups include, but are not limited to, funding source, location, and activity type. For example, when grouping on activity type, the activities may be grouped into tearing down a building or cleaning out the building. [0075]  in the context of an organization with a portfolio that includes projects for environmental restoration for three buildings. Initially, the portfolio has budgeted constraints for $ 100 million per year and 5,000 work hours for environmental restoration of the three buildings on the site, which includes monitoring, demolition, soil removal, and restoration. The schedule of the original scenario is for environmental remediation of all three buildings in year one (the removal of the first building at the first site, then starting remediation for the first site and starting the removal of the second building at a second site, then starting remediation for the second site and starting the removal of the third building at a third site and remediation for the third site).)




As per Claim 26-36 for a system...manufacturing an electronic product (see at least Ramsey [0035]), respectively, substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.

Examiner notes, under the broadest reasonable interpretation of the current recitation of the current features, manufacturing a product and manufacturing an electronic product are interpreted to be the same feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623